DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8 and 9  have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Suk (KR 20130007163 A) in view of Liu et al. (Liu) (US 2013/0075833 A1) in view of Choi (US 2014/0001565 A1).
	In regards to claim 1, Suk (Figs. 1, 12 and associated text and items) discloses a display device (Figs. 1, 12 as a whole) comprising: a substrate (items 1 or 1 plus 14); a gate line (item 25) disposed on the substrate (items 1 or 1 plus 14); a transistor (TFT in region 2) including a part of the gate line (item 25); and a light-emitting element (element in region 4) connected to the transistor (TFT in region 2), wherein the gate line (item 25) includes: a first layer (item 25b) including aluminum or an aluminum alloy; a second layer (items 25a or 25c) including titanium nitride; and a third layer (items 25a or 25c) including metallic titanium nitride, ), but does not specifically disclose the third layer (items 25a or 25c) is in direct contact with the second layer (items 25a or 25c), the second layer (items 25a or 25c) is interposed between the first layer (item 25b) and the third layer (items 25a or 25c), and the first layer (item 25b) is disposed closer to the substrate than the third layer (items 25a or 25c).
	Liu (paragraph 24, Fig. 1 and associated text) discloses wherein the gate line (item 230) includes: a first layer (item 232) including aluminum or an aluminum alloy; a second layer (item 234) including titanium nitride (paragraph 15, titanium rich); and a third layer (item 236) including titanium nitride (paragraph 16, nitrogen rich), the third layer (items 236) is in direct contact with the second layer (item 234), the second layer (item 234) is interposed between the first layer (item 232) and the third layer (item 236), and the first layer (item 232) is disposed closer to the substrate (item 210) than the third layer (items 236), wherein titanium rich TiN layer (metallic titanium nitride) has a Ti:N ratio of 1.05:1 to about 2:1, thus a N/Ti (N:Ti ratio) molar ratio of 1:1.05 to 1:2 which falls in the range from about 0.2 to about 0.75 (0.5 to 0.95).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Suk with the teachings of Liu for the purpose of having a low resistance metal as the bottommost layer and preventing hillocks in the aluminum layer.
	Suk as modified by Liu does not specifically disclose in the second layer, the nitrogen content is higher than the titanium content, in the third layer a content of titanium is higher than a content of nitrogen. 
	Choi (paragraph 14, Fig. 1 and associated text) discloses a titanium rich TiN layer (item 143) over a nitrogen rich TiN layer (item 141).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second layer and third layer of Suk as modified by Liu with the teachings of Choi purpose of work function (paragraph 44), a PMOS region (paragraph 14), and preventing hillocks in the aluminum layer.
	In regard to claim 2, Suk as modified by Liu (paragraph24, Fig. 1 and associated text) discloses that nitrogen rich TiN layer has a Ti:N ratio of 0.9:1 to about 1:1, thus a N/Ti (N:Ti ratio) molar ratio of 1:0.9 to 1:1 which falls in the range from about 1.0 to about 1.2 (1.0 to about 1.11).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Suk with the teachings of Liu for the purpose of work function.
	In regards to claim 3, Suk (Figs. 1, 12 and associated text) discloses wherein the aluminum alloy of the first layer (item 25b) includes at least one among Ni, La, Nd, and Ge (all are disclosed by Suk). 
	In regards to claim 4, Suk as modified by Liu and Choi does not specifically disclose wherein a content of a material except for aluminum in the aluminum alloy is 1 mol % or less. Examiner notes that stoichiometric AlNx could be modified as such is so desired by those of ordinary skill.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a material except for aluminum in the aluminum alloy to be 1 mol % or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 5, Suk as modified by Liu (paragraph 15, Fig. 1 and associated text) discloses wherein a thickness of the second layer (item 234) is in a range from about 50 .ANG. to about 400 .ANG. (paragraph 15). 
	However, the applicant has not established the critical nature of a thickness of the second layer being in a range from about 50 .ANG. to about 400 .ANG..  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of design choice and work function.
	In regards to claim 6, Suk as modified by Liu and Choi does not specifically disclose wherein a thickness of the third layer is in a range from about 200 .ANG. to about 1200 .ANG..  
	However, the applicant has not established the critical nature of a thickness of the third layer being in a range from about 200 .ANG. to about 1200 .ANG..  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of design choice and work function. 
	In regards to claim 8, Suk (Figs. 1, 12 and associated text) as modified by the Liu (Fig. 1 and associated text) and Choi (paragraph 14, Fig. 1 and associated text) discloses wherein a content of titanium included in the third layer is larger than a content of titanium included in the second layer. 
	In regards to claim 9, Suk (paragraph 75, Figs. 1-5 and associated text) discloses wherein the gate line (item 25) does not include a layer made of titanium alone.  Liu disclose this feature as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        October 20, 2022